Citation Nr: 1744563	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post left knee arthroscopy with degenerative arthritis from May 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in part, service connection for status post left knee arthroscopy with residual scar and degenerative arthritis, rated as 10 percent disabling.  The Veteran filed a timely notice of disagreement (NOD) in May 2010.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.  

In March 2015 and April 2017, the Board remanded the issue of status post left knee arthroscopy with residual scar and degenerative arthritis for new VA examinations.  

Subsequent to the August 2017 supplemental statement of the case, the Veteran submitted additional evidence.  However, the Veteran, through her representative, waived initial RO review.  See September 2017 correspondence.  As such, the matter is now ready for appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

The evidence of record establishes that the Veteran's disability picture for status post left knee arthroscopy with degenerative arthritis is most accurately reflected by limitation of flexion to at most 100 degrees and limitation of extension to at most 5 degrees.


CONCLUSION OF LAW

The criteria for an initial compensable rating in excess of 10 percent for status post left knee arthroscopy with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in April 2011, November 2016, and May 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" and therefore warrant a higher rating); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  A 10 percent rating under 38 C.F.R. § 4.59 requires that the diagnostic code under which the Veteran is rated contains a 10 percent rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).

The Veteran contends that a higher rating is warranted for her left knee disability.  The Veteran is currently rated at 10 percent disabling for status post left knee arthroscopy with residual scar and degenerative arthritis, effective from May 1, 2009.  The Veteran is rated under the General Rating Formula for the knee and leg under 38 C.F.R. § 4.71(a), DC 5260.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent evaluation is merited for X ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

An October 2005 MRI of the left knee revealed intrasubstance degeneration within the posterior horn of the medial meniscus without discrete tear, mild blunting of the free edge of the body of the medial meniscus without discrete tear, mildly shallow trochlear sulcus, and mild thickening of the proximal portion of the medial collateral ligament consistent with remote injury.  A December 2005 MRI of the left knee demonstrated no ligament or meniscal tear or an articular cartilage injury.  A May 2006 MRI of the left knee noted a remote injury involving the proximal medial collateral ligament, as well as small free edge blunting of the body segment of the medical meniscus.  It was indeterminate whether this represented a medial tear, but that the results did not represent significant changes from October 2005 imaging studies.  The Veteran underwent a left knee arthroscopy with debridement in 2006.

The Veteran's treatment records reflect that she received physical therapy in July and August 2008, where it was noted that her knee continued to improve and that she was able to exercise when wearing the proper knee brace to stabilize the patella.  See September 2017 correspondence, including physical therapy records.

An August 2010 MRI of the left knee found no ligamentous tear.  However, intrameniscal signal within the posterior horn of the medial meniscus without tear and sclerosing nonossifying fibroma of the proximal tibia were seen.  X-rays were negative, with maintained joint spaces, smooth subchondral surfaces, intact osseous structures, and no identified fracture, erosion, periosteal elevation, or soft tissue calcification.

November 2010 treatment records reflect that the Veteran reported that her knee buckled and gave out.  On objective examination, there was no pain elicited by motion of the knee.  The Veteran had valgus deformities bilaterally.  Her left knee demonstrated crepitus of the patella, tenderness on palpation at the joint line with increased tenderness over the lateral joint line/IT band.  Her knee showed full range of motion and there was no evidence of effusion, erythema, warmth, or instability.

The Veteran continued with physical therapy treatment in January and February 2011, where it was noted that the Veteran had knee pain and stiffness and a poor tolerance for walking and household activities of daily living.  
 
An April 2011 VA examination report reflects that the Veteran had a slightly antalgic gait, but no other evidence of abnormal weight bearing.  The Veteran reported giving way, instability, weakness, popping and clicking, and swelling, as well as effusion with activity.  The Veteran denied locking episodes or flare-ups.  

On objective examination, the Veteran's range of motion of the left knee was flexion from 5 to 135 degrees with extension limited by 5 degrees.  There was no evidence of pain with active motion.  The examiner found no evidence of ankylosis, crepitation, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or patellofemoral crepitus.  There was no objective tenderness to palpation, effusion, or laxity.  The examiner found effects on daily activites and occupational tasks, in that the Veteran's left knee disability caused decreased ambulatory mobility, weakness or fatigue, pain, and swelling. 

At a 2014 Board hearing, the Veteran testified that her knees locked at least once or twice a month.  Therefore, the Board remanded the claim so that a new examination could be obtained to evaluate the current severity of the Veteran's knee condition, especially in regards to popping.

A November 2015 VA examination report reflects that the Veteran reported that her left knee condition began in 1999 after a fall.  The Veteran reported she was in constant pain with flare-ups, and that she would take over the counter medication for the pain, but with poor response.  The Veteran reported she was unable to run, hike, shop, do household chores, or sit through a movie, and that she avoided air travel, her knee locked about once a month, with lots of popping and clicking, and her knee would give way when descending stairs.  The Veteran reported flare-ups which made it difficult to sit, stand, walk, lie down, or climb stairs.  The examiner noted diagnoses of left knee strain and degenerative arthritis, with an arthroscopy and debridement of a left lateral tibial cartilage flap.  

Upon objective examination, the Veteran's range of motion of the left knee was flexion from 0 to 110 degrees and extension from 140 to 0 degrees, with pain during flexion and extension.  Range of motion contributed to functional loss due to pain and the Veteran reported functionas loss or impairment in sitting, standing, laying down, climbing stairs, and walking.  There was evidence of pain in weight-bearing and mild tenderness was found upon palpation of the left knee, but no evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The Veteran was not examined after repetitive use over time or during a flare-up, but the examiner found that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up, in that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability.  The examiner was unable to describe this functional loss in terms of range of motion as the Veteran was not examined after repeated use or during a flare-up.  Muscle strength was normal and there was no atrophy.  There was no evidence of ankylosis, joint instability, recurrent patellar dislocations, shin splints, stress fractures, chronic exertional compartment syndrome, tibia or fibula impairment, or meniscus condition.  The examiner noted that the Veteran reported occasionally using a cane and that she would use a knee brace during periods of increased activity, although she was not wearing a brace at the examination.  The examiner found that the Veteran's left knee disability would impact her ability to perform occupational tasks, in that she had difficulty standing for long periods of time as needed for her job as a dental technician.  Imaging studies associated with the examination revealed early degenerative changes involving the medial and lateral compartments.  With regards to the Veteran's reports of locking, the examiner noted that the examination findings were not consistent with instability, locking, popping, or grinding of the left knee. 

The Veteran was most recently afforded a VA examination in May 2017.  The Veteran reported that her left knee condition began in 1999 when she fell onto her knee and that the pain had gotten worse over time.  The Veteran reported constant knee pain of 7/10, with intermittent worsening up to 10/10, although physical therapy over the last 16 years had provided temporary relief.  The Veteran reported that her left knee condition was worse after her left knee arthroscopy and debridement and that she no longer ran and had trouble walking for long periods of time.  The Veteran reported flare-ups which made it difficult to get out of bed, walk, or climb stairs and that her knee would give out.  The examiner noted diagnoses of left knee strain and patellofemoral pain syndrome.  

Upon objective examination, the Veteran's range of motion of the left knee was flexion from 0 to 100 degrees and extension from 100 to 0 degrees, with pain during both flexion and extension, with pain in weight-bearing and nonweight-bearing.  Passive range of motion was found to be the same as active range of motion.  Range of motion contributed to functional loss, in that the Veteran reported that it was hard to walk or stand for long periods of time and it was hard to bend at the knees or to squat down.  There was evidence of mild to moderate localized tenderness or pain on palpation at the joint capsule, and evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of range of motion.  The Veteran was not examined after repetitive use over time or during a flare-up, but the examiner found that the examination was medically consistent with the Veteran's statement describing functional loss with repetitive use over time or during flare-ups, in that pain significantly limited functional ability.  The examiner was unable to describe this functional loss in terms of range of motion as the Veteran was not examined after repeated use or during a flare-up.  Muscle strength was normal and there was no atrophy.  There was no evidence of ankylosis, joint instability, recurrent patellar dislocations, shin splints, stress fractures, chronic exertional compartment syndrome, tibia or fibula impairment, or meniscus condition.  The examiner noted that the Veteran did not use an assistive device.  The examiner found that the Veteran's left knee disability would impact ability to perform occupational tasks, in that it was hard for the Veteran to walk, sit, or stand for long periods of time and to climb or descend stairs.

A July 2017 MRI of the Veteran's knee revealed an oblique tear through the posterior horn of the medial meniscus.  Mild joint effusion was present.  The lateral meniscus was intact and no acute ligamentous strain or tear was seen.  The femorotibial and patellofemoral joints were normal.  See September 2017 correspondence containing private treatment records.

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the May 2017 examination is the only examination that tested for all factors set forth in Correia.  However, a remand to obtain a retrospective opinion as to the previous examinations on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were in 2011 and 2015.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2011 and 2015 VA examinations contain range of motion studies and both tested whether there was pain with weight-bearing.  The examinations contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on all the above evidence, the Board finds that a higher disability rating is not warranted for status post left knee arthroscopy with degenerative arthritis for any period on appeal.

The above evidence reflects that during the claim period, the Veteran's left knee disability has been manifested by pain, a slightly antalgic gait, tenderness, crepitance, and stiffness.  The Veteran has been able to perform left knee flexion to between 100 degrees and 135 degrees, and left knee extension to between 5 degrees and normal.  These ranges of knee motion take into account any additional loss of motion during flare-ups or after repetitive use and they warrant no more than 10 percent and 0 percent ratings under DCs 5260 and 5261, respectively.  Taken together with the other medical evidence of record, the Veteran's left knee disability is more closely approximated by the 10 percent rating during the period on appeal.  Furthermore, there has been no time during the claim period that the ranges of knee flexion and extension have simultaneously warranted 10 percent ratings under DCs 5260 and 5261 so as to allow for the assignment of a separate additional 10 percent rating for either knee.

To the extent that the Veteran would argue that her functional loss (other than painful motion) would warrant a separate rating, the Board finds that her functional loss is already contemplated under the assignment of a diagnostic code that contemplates a joint disability.  38 C.F.R. § 4.45 notes that joint disabilities cause functional impairment that may include: less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy from disuse.  The Board notes that each diagnostic code for a joint disability specifically contemplates these types of functional loss, which are factored into the assigned disability ratings for the joint disability.  Here, the Board finds that the functional impairments of the Veteran's knees have been contemplated by the Veteran's assigned diagnostic.  See 38 C.F.R. §§ 4.14, 4.40. 4.45 (2016).

In light of the above, the ranges of knee motion that have been objectively measured during the claim period, and the fact that the Veteran's left knee disability has not prevented her from performing occupational tasks, even considering pain, flare ups, and other functional factors, the Board finds that the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 30 degrees or limitation of knee extension to 15 degrees, which are the requirements for 20 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261.  Similarly, there is no time during the claim period that the knee symptoms have been simultaneously shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees or limitation of knee extension to 10 degrees (the requirements for 10 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261) so as to warrant a separate 10 percent rating for either knee.  Hence, initial ratings higher than 10 percent for status post left knee arthroscopy with degenerative arthritis is not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

The Board has also considered whether a separate or higher rating is warranted under 38 C.F.R. § 4.71a, DC 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran's July 2017 MRI revealed an oblique tear through the posterior horn of the medial meniscus, with presence of mild joint effusion.  Although the Veteran reports locking, there have been no objective findings of locking, and the November 2015 examiner noted that the examination findings were not consistent with instability, locking, popping, or grinding of the knee.  Therefore, the Veteran is not entitled to a separate or higher rating under DC 5258. 

The Board has also considered whether a separate or higher rating is warranted under 38 C.F.R. § 4.71a, DC 5259, which provides a 10 percent rating for symptomatic removal of semilunar cartilage.  In this case, there is no evidence of symptomatic removal of semilunar cartilage of the left knee.  Therefore the Veteran is not entitled to a separate 10 percent rating under DC 5259.  

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5262, or 5263 as there is no evidence of ankylosis, tibia or fibula impairment, or genu recurvatum at any time during the claim period.

The Board notes that the medical evidence reflects scarring of the left knee.  The Veteran is separately rated for scarring and as the Veteran has not filed an increased rating claim for this disability, the claim is not before the Board and the Board will not review the currently assigned ratings. 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor her representative have raised any other issues regarding her left knee disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post left knee arthroscopy with degenerative arthritis from May 1, 2009 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


